The negligence of the defendant and its liability for damages is admitted. The only assignments of error relate to the refusal of his Honor to continue the case at the instance of the defendant, and to his Honor's charge upon the question of damages. It is well settled that the continuance of the cause is within the sound discretion of the judge. We find nothing in this record denoting any abuse of such discretion. We have examined the charge of the court on the question of damages, and find it to be a correct expression of the law, as laid down by this Court in a number of cases. Burton v. R. R., 82 N.C. 507; Benson v. R. R., 122 N.C. 1009;Mendenhall v. R. R., 123 N.C. 278; Watson v. R. R., 133 N.C. 190; Wardv. R. R., 161 N.C. 186.
No error.
Cited: Gurley v. Power Co., 172 N.C. 695; Hanes v. Utilities Co.,191 N.C. 20; Davis v. Ins. Co., 197 N.C. 621.